Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is in response to the original filing on 04/24/2020. Claims 1-17 are pending and have been considered below.

Information Disclosure Statement
3.	The information disclosure statement (IDS(s)) submitted on 04/24/2020, 10/30/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
4.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
5.	Claim 17 is objected to because of the following informalities:  
Claim 17 recites “… the display device.” where “… the display device,” was apparently intended.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 6 recites “wherein the second distance threshold value is obtained by multiplying a value obtained by dividing the speed threshold value by the movement speed of the touch input by the first distance threshold value.” It’s not clear how the system determines the second distance value by using the language above. 
Claim 12 recites “wherein the maximum change height corresponds to a maximum value to which the width of the cursor is able to increase.” It’s not clear how the maximum change height corresponds to a maximum value to which the width of the cursor is able to increase. 

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-3, 5, 7, and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marsden et al. (U.S. Patent Application Pub. No. US 20200409551 A1).

	Claim 1: Marsden teaches an electronic device (i.e. fig. 1A, electronic device; para. [0089]) comprising: 
a display device including a touch sensor (i.e.  a touch-sensitive display coupled with a plurality of touch sensors; para. [0044, 0101]); and
a processor electrically connected to the touch sensor and the display device (i.e. the electronic device also including memory and one or more processors coupled with the plurality of touch sensors and the touch-sensitive display; para. [0044]), 
(i.e. The one or more processors 122 run or execute various software programs and/or sets of instructions stored in memory 102 to perform various functions for device 100 and to process data; para. [0097]) to: 
display content and a cursor (i.e. fig. 5A-1, the device 100 may display a cursor (e.g., cursor 522) within the electronic document, e.g., for text entry, selection, and manipulation; para. [0224]) on a first area of the display device (i.e. fig. 5A-1, the content 500 in the content presentation region 502 comprises text (e.g., plain text, unstructured text, formatted text, or text in a web page). In other embodiments, the content comprises graphics with or without text; para. [0224]), 
display a touch pad user interface configured to receive a touch input on a second area of the display device (i.e. the device 100 (e.g., using the input switching module 163-3, FIG. 1A) switches the input mode from the keyboard mode to a trackpad mode (422). As shown in FIG. 5E-2 a, the device 100 alters the virtual keyboard (e.g., ceases to display symbols on the keyboard) upon entering the trackpad mode; para. [0240]), and
control the cursor on the first area based on the touch input received through the touch pad user interface displayed on the second area (i.e. fig. 5E-3, In the trackpad mode, the soft trackpad 523 is not responsive to contact inputs for text entries, but rather serves as an onscreen touchpad or track pad for moving the cursor or for selecting content; para. [0242-0244]).

Claim 2: Marsden teaches the electronic device of claim 1. Marsden further teaches wherein the first area and the second area are displayed to not overlap each other (i.e. fig. 5A-1, content region and keyboard region area displayed to not overlap each other; para. [0224]).

Claim 3: Marsden teaches the electronic device of claim 1. Marsden further teaches wherein the processor is configured to control the electronic device to determine an operation of the cursor based on a movement speed and a movement distance of the touch input (i.e.  FIG. 5H-2, FIG. 5H-2, the device 100 detects a movement 550 of the contact input 548. In some embodiments, in accordance with a determination that the movement 550 satisfies the movement parameter (e.g., the movement 550 is at a speed that is greater than the predetermined speed threshold and/or a distance moved during the movement 550 is greater than the predetermined distance threshold); para. [0261]).

Claim 5: Marsden teaches the electronic device of claim 1. Marsden further teaches wherein the processor is configured to control the electronic device to: control the cursor to move a plurality of spaces in a direction corresponding to a movement direction of the touch input based on identifying that a movement speed of the touch input is greater than or equal to a speed threshold- 29 -(2019-OPSE-3304/US) value (i.e. FIG. 5H-2, the device 100 detects a movement 550 of the contact input 548. In some embodiments, in accordance with a determination that the movement 550 satisfies the movement parameter (e.g., the movement 550 is at a speed that is greater than the predetermined speed threshold; para. [0261]) and a movement distance of the touch input is greater than or equal to a second distance threshold value (i.e. FIG. 5H-2, the device 100 detects a movement 550 of the contact input 548. In some embodiments, in accordance with a determination that the movement 550 satisfies the movement parameter (e.g., the movement 550 is at a distance moved during the movement 550 is greater than the predetermined distance threshold), the movement 550 is determined to satisfy a respective movement parameter (424—Yes, FIG. 4). The device 100 moves (436) the cursor, including both the actual cursor 522 and the ghost cursor 525, in the content presentation region 502 in accordance with the movement 550; para. [0261]).

Claim 7: Marsden teaches the electronic device of claim 5. Marsden further teaches wherein the movement distance of the cursor is proportional to the movement distance of the touch input (i.e. fig. 5H-2, the cursor, including both the actual cursor 522 and the ghost cursor 525, in the content presentation region 502 in accordance with the movement 550; para. [0261]).

Claim 16: Marsden teaches the electronic device of claim 1. Marsden further teaches wherein the processor is configured to - 31 -(2019-OPSE-3304/US) control the electronic device to: display the touch pad user interface on the second area of the display device based on receiving a specific input for a specific key included in a keyboard user interface displayed on the second area of the display device (i.e. FIGS. 5A-1 to 5K-6 illustrate example user interfaces for activating a trackpad mode using an extended contact over a virtual keyboard (e.g., over the spacebar key on the virtual keyboard); para. [0223]).

Claim 17: Marsden teaches the electronic device of claim 1. Marsden further teaches wherein the processor is configured to control the electronic device to: display a user interface for entering a touch pad user interface mode based on receiving a specific input for a specific key included in a keyboard user interface displayed on the second area of the display device (i.e. FIGS. 5A-1 to 5K-6 illustrate example user interfaces for activating a trackpad mode using an extended contact over a virtual keyboard (e.g., over the spacebar key on the virtual keyboard); para. [0223]), display the touch pad user interface on the second area of the display device based on receiving a slide input for the user interface for entry to the displayed touch pad user interface mode (i.e. swipe gestures that move across the touch-sensitive display cause a cursor that is displayed on the touch-sensitive display to be moved in accordance with movement of the swipe gesture; para. [0301]).

Claim Rejections – 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


9.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Marsden et al. (U.S. Patent Application Pub. No. US 20200409551 A1) in view of Funami (U.S. Patent Application Pub. No. US 20180011543 A1).

Claim 4: Marsden teaches the electronic device of claim 1. Marsden further teaches wherein the processor is configured to control the electronic device to: control the cursor to move one space in a direction corresponding to a movement direction of the touch input based on identifying that a movement (i.e. FIG. 5E-3, the device 100 detects that the movement 536 of the contact input 532 on the soft trackpad 523 corresponds to a movement of less than 1 inch across the touch-sensitive display and that the speed of the movement is less than 5 pixels/second; para. [0247, 0248]).
Marsden does not explicitly teach wherein control the cursor to move one space in a direction corresponding to a movement direction of the touch input based on identifying that a movement distance of the touch input is greater than or equal to a first distance threshold value.
Funami teaches control the cursor to move one space in a direction corresponding to a movement direction of the touch input based on identifying that a movement speed of the touch input is less than a speed threshold value and a movement distance of the touch input is greater than or equal to a first distance threshold value (i.e. fig. 1A, when the detected speed of motion is less than the threshold value, the cursor 3 is not moved unless the right wrist joint f moves a distance of at least a predetermined amount; para. [0307]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Marsden to include the feature of Funami. One would have been motivated to make this modification because different joints of the user are used to perform operations depending on whether the detected speed of motion is less than the threshold value, and in this way, user operability may be improved.

10.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Marsden et al. (U.S. Patent Application Pub. No. US 20200409551 A1) in view of Nakagawa et al. (U.S. Patent Application Pub. No. US 20150193930 A1).

Claim 6: Marsden teaches the electronic device of claim 5. Marsden does not explicitly teach wherein the second distance threshold value is obtained by multiplying a value obtained by dividing the speed threshold value by the movement speed of the touch input by the first distance threshold value.
(i.e. the initial processing unit 105 calculates the threshold of the distance by multiplying a previous threshold of the distance by a predetermined ratio that is less than “1” (step S37); para. [0057]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Marsden to include the feature of Nakagawa. One would have been motivated to make this modification because it provides an efficient way to calculate a threshold value.
11.	Claims 8-9 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Marsden et al. (U.S. Patent Application Pub. No. US 20200409551 A1) in view of Walkin et al. (U.S. Patent Application Pub. No. US 20200057555 A1).

Claim 8: Marsden teaches the electronic device of claim 1. Marsden further teaches wherein the processor is configured to control the electronic device to change a size of the cursor based on identifying that a movement speed of the touch input and a movement distance of the touch input (i.e. a determination that the movement 550 satisfies the movement parameter (e.g., the movement 550 is at a speed that is greater than the predetermined speed threshold and/or a distance moved during the movement 550 is greater than the predetermined distance threshold), the movement 550 is determined to satisfy a respective movement parameter (424—Yes, FIG. 4); para. [0261]).
Marsden does not explicitly teach change a size of the cursor based on identifying that a movement speed of the touch input is less than a speed threshold value and a movement distance of the touch input is less than a second distance threshold value.
However, Walkin teaches change a size of the cursor based on identifying that a movement speed of the touch input is less than a speed threshold value and a movement distance of the touch input is less than a second distance threshold value (i.e. the first input include less than the first threshold amount of movement (e.g., movement of the first contact across the display) in the first direction (e.g., less than a threshold distance and/or speed) in order for the second criteria to be met; para. [0335]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Marsden to include the feature of Walkin. One would have been motivated to make this modification because it provides faster, more efficient methods for sizing user interface object.

Claim 9: Marsden and Walkin teach the electronic device of claim 8. Marsden further teaches wherein the processor is configured to control the electronic device to change the size of the cursor in a direction corresponding to a movement direction of the touch input (i.e. the device 100 may further detect (464) a hold-and-drag gesture 574 of the contact 570-2 as shown in FIG. 5K-5. In response, as illustrated in FIG. 5K-5, the device 100 selects (466) more object (e.g., additional words in the region 502) in accordance with the movement 574 on the trackpad; para. [0269]).
However, Walkin further teaches change the size of the cursor in a direction corresponding to a movement direction of the touch input (i.e. FIG. 5B2, met second movement criteria, but not first movement criteria because it included less than the threshold amount of movement away from the bottom edge of the display, such that after liftoff of contact 4402 in FIG. 5B2, the device replaced (e.g., transitioned) display of the interactive map user interface, in the left portion of the display, with display of an application-switcher user interface, in FIGS. 5B3-5B4; para. [0335]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Marsden to include the feature of Walkin. One would have been motivated to make this modification because it provides faster, more efficient methods for sizing user interface object.

Claim 13: Marsden and Walkin teach the electronic device of claim 8. Marsden further teaches wherein the processor is configured to control the electronic device to: enter a text selection mode for displaying a selection area in which at least a part of the content is selected based on movement of the (i.e. As shown in FIG. 5E-2, when a duration of the contact input 532 reaches 0.25 seconds, which equals to the extended-contact-duration threshold, the device 100 determines that the contact input 532 is an extended contact (418—Yes, FIG. 4). In response, the device 100 (e.g., using the input switching module 163-3, FIG. 1A) switches the input mode from the keyboard mode to a trackpad mode (422); para. [0240]).

Claim 14: Marsden and Walkin teach the electronic device of claim 8. Marsden further teaches wherein the processor is configured to control the electronic device to: display a user interface configured to determine whether to enter a text selection mode by identifying that the size of the cursor is maintained in a changed state for a threshold time (i.e. As shown in FIG. 5E-2, when a duration of the contact input 532 reaches 0.25 seconds, which equals to the extended-contact-duration threshold, the device 100 determines that the contact input 532 is an extended contact (418—Yes, FIG. 4). In response, the device 100 (e.g., using the input switching module 163-3, FIG. 1A) switches the input mode from the keyboard mode to a trackpad mode (422), and enter the text selection mode for displaying a selection area in which at least a part of the content is selected based on movement of the cursor by identifying an input for selecting the user interface for selection of entry to the displayed text selection mode (i.e. the device 100 may further detect (464) a hold-and-drag gesture 574 of the contact 570-2 as shown in FIG. 5K-5. In response, as illustrated in FIG. 5K-5, the device 100 selects (466) more object (e.g., additional words in the region 502) in accordance with the movement 574 on the trackpad; para. [0269]).

Claim 15: Marsden and Walkin teach the electronic device of claim 8. Marsden further teaches wherein the processor is configured to control the electronic device to: enter a text selection mode for displaying a selection area in which at least a part of the content is selected (i.e. the device 100 may further detect (464) a hold-and-drag gesture 574 of the contact 570-2 as shown in FIG. 5K-5. In response, as illustrated in FIG. 5K-5, the device 100 selects (466) more object (e.g., additional words in the region 502) in accordance with the movement 574 on the trackpad; para. [0269]) (i.e. FIG. in accordance with a determination that the movement 550 satisfies the movement parameter (e.g., the movement 550 is at a speed that is greater than the predetermined speed threshold and/or a distance moved during the movement 550 is greater than the predetermined distance threshold), the movement 550 is determined to satisfy a respective movement parameter (424—Yes, FIG. 4); para. [0261]).

12.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Marsden et al. (U.S. Patent Application Pub. No. US 20200409551 A1) in view of Walkin et al. (U.S. Patent Application Pub. No. US 20200057555 A1) and further in view of Horodezky et al. (U.S. Patent Application Pub. No. US 20110320978 A1).

Claim 10: Marsden and Walkin teach the electronic device of claim 8. Marsden does not explicitly teach change a width of the cursor in proportion to a horizontal movement distance of the movement distance of the touch input.
However, Horodezky teaches change a width of the cursor in proportion to a horizontal movement distance of the movement distance of the touch input (i.e. FIG. 5B illustrates another example in which the selection mode may append words to or remove words from the highlighted text string 39 in response to further moving touch gestures if a portion of highlighted text string 39 is already highlighted. In an embodiment, the highlighting applied to a first selected word may be a slightly different shade than the highlight applied to subsequent words so that the user may easily recognize which direction the highlighted text string 39 is growing; para. [0037]), and change a height of the cursor in proportion to a vertical movement distance of the movement distance of the touch input (i.e. FIG. 5C illustrates a further example of highlighting functionality in which a vertical movement gesture may highlight the substring bounded by the word at the current cursor position and the word above or below the current cursor position; para. [0038]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Marsden and Walkin to include the feature of .

Allowable Subject Matter
Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Alonso Ruiz et al. (Pub. No. US 20160274761 A1), touch input cursor manipulation.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN TRAN whose telephone number is (303)297-4266.  The examiner can normally be reached on Monday - Friday - 9:00 am - 6:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TAN H TRAN/Primary Examiner, Art Unit 2173